THE MERGER FUND VL October 9, 2009 Dear Fellow Shareholder: It was a relatively subdued quarter for arbitrageurs.The continued recovery in stock prices, with the S&P 500 showing its best quarterly gain since 1998, didn’t do much for an investment strategy that attempts to achieve consistent returns in good markets and bad by hedging away market-related risk.And M&A activity remained at depressed levels until the last few weeks of the quarter.On the positive side, The Merger Fund VL experienced no broken deals, while arbitrage spreads—the per-share profit to be made if the transaction goes through—were generally adequate relative to perceived deal risk. Reflecting these crosscurrents, the Fund’s NAV rose from $10.57 to $10.83 in the September quarter, a gain of 2.5%.For the first nine months of calendar 2009, the Fund was up 9.6%, leaving us on track for one of our best years since inception. Winners and Losers The September quarter saw 17 of the Fund’s arbitrage holdings post meaningful gains and just one show a material loss.The former category included Citigroup, which under pressure from regulators to boost its tangible common equity, completed a massive preferred-for-common exchange offer; Wyeth, whose pending acquisition by Pfizer received several key antitrust approvals; Schering Plough, which also has seen progress on the regulatory front as it works toward completing its own Big Pharma merger, in this case with Merck; Metavante Technologies, which received Justice Department approval for its combination with rival transaction-processing company Fidelity National after a longer-than-expected review process; Addax Petroleum, whose $7.5 billion acquisition by China’s Sinopec was completed despite investor worries that the Chinese might drop their bid after it became embroiled in a power struggle between the Iraqi government and the semi-autonomous region of Kurdistan, where Addax has sizable oil reserves; and Pepsi Bottling Group, which agreed to accept a sweetened takeover offer from its controlling shareholder, PepsiCo. Other third-quarter winners included Lion Nathan, an Australian brewer, whose acquisition by Japan’s Kirin Holdings has gone like clockwork; ABB Grain, another Australian company, which received shareholder approval for its purchase by Canada’s Viterra after the buyer waged a successful campaign to convince the target’s holders, many of whom are farmers, that they had little to fear from foreign control of a major part of Australia’s grain-marketing infrastructure; IPC Holdings, a Bermuda-based reinsurance company, which was able to obtain an improved takeover deal from rival Validus Holdings by soliciting other bids for the company; and Huntsman Corp., whose shares have continued to move higher, partly in sympathy with other economically sensitive chemical companies and partly because Huntsman, the recipient of over $2 billion in cash and low-interest loans from the LBO firms and banks that were involved in the ill-fated attempt to take the company private, is the leading candidate to purchase the titanium dioxide assets of bankrupt Tronox, a transaction that would make Huntsman the world’s second-largest producer of the pigment used to brighten paint, paper and plastics. One of the Fund’s biggest losers last quarter was Sun Microsystems, the computer company that has agreed to be acquired by software-giant Oracle.Despite well-founded concerns that the Obama Justice Department would take a more aggressive approach to antitrust enforcement, this deal recently received unconditional approval from the DOJ.However, the transaction is still hung up in Europe, where regulators have launched an in-depth probe of whether Sun’s MySQL database software would give Oracle, the world leader in corporate databases, the power to stifle competition. Such concerns appear groundless.MySQL, like Sun’s Java programming language, is an open-source product, meaning that it is available free of charge on the Internet and is supported by an army of independent software programmers.Although we are confident that the MySQL issue will eventually be resolved to Oracle’s satisfaction, we may have to wait two or three months to know for sure. Shareholder
